DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/16/2021 has been entered.  Claims 1 & 3 are pending in the application.  Claims 2 & 4 are cancelled.

Claim Objections
Claims 1 & 3 are objected to because of the following informalities:
Claim 1, Line 7, the term “the radial direction” should read --a radial direction--; this will provide consistency with how the axial direction is described in the claims in Lines 8 & 18
Claim 1, Line 17, the term “a radial direction” should read --the radial direction--
Claim 1, Line 21, the term “faces” should read --face[[s]]--

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, 
The term “a rotor”, in Line 9, is indefinite.  A rotor has already been defined in Line 8.  It is not clear if the rotor in Line 9 is the same rotor as defined in Line 8, or if they are different rotors.  For the purpose of examination, the rotors will be considered the same rotor, since only one rotor is described in the originally filed disclosure.
The limitation “a rotor in which a rotor shaft is rotatably supported via bearings respectively inserted into the pair of bearing housings which are respectively fixed by adhering an inner ring and an outer ring”, in Lines 9-11, is indefinite.  First, the limitation fails to disclose which structure the pair of bearing housings are fixed by adhering to.  Second, it is not clear what constitutes the inner and outer ring.  The terms are only used once in the instant application specification, on Page 6, Lines 12-14.  This section does not provide any more clarity, and the wording of this section of the specification would lead one of ordinary skill in the art to conclude the inner and outer rings are part of the bearings, not the bearing housings.  As such, it is not clear what structure the inner and outer rings are part of.  One of ordinary skill in the art would recognize a ball bearing (as described in the instant application specification, on Page 6, Lines 12-14), contains an inner race and an outer race.  In this scenario, the inner ring can be interpreted as the inner surface of the inner race, and the outer ring can be interpreted as the outer surface of the outer race.  For the purpose of examination, the limitation will be interpreted as a rotor in which a rotor shaft is rotatably supported via bearings respectively inserted into the pair of bearing housings, where an inner ring of each of the bearings is fixed by adhering to the shaft and an outer ring of each of the bearings is fixed by adhering to each of the respective bearing housings.
The phrase “the bearing assembled in one of the pair of bearing housings”, in Line 22, is indefinite.  The term “the bearing” lacks antecedent basis.  For the purpose of examination, the phrase will be interpreted as a bearing of the bearings assembled in one of the pair of bearing housings.
As to Claim 3, the limitation “a blowing path that is formed by integrally assembling the motor housing of the motor according to claim 1 and a blowing housing and by combining curved grooves, which are respectively formed in outer peripheral portions facing each other”, in Lined 2-4, is indefinite.  It is not clear where the “curved grooves” are located in the blowing housing.  First, the instant application specification Page 1, Line 25, and Page 2, Line 4, associates “outer peripheral portions” with ball bearings in prior art.  The term is never used in conjunction with the instant invention.  As such, it is not clear what structure in the instant invention the outer peripheral portions are associated with, since the outer peripheral portions are also not associated with any structure in the limitation or Claim 3.  The instant application Page 8, Lines 16-19, describes the curved grooves as “formed on the outer peripheral side of the blower housing 17 and the motor housing 16 (first motor housing 16a and second motor housing 16b)”.  However, the grooves appear to be shown on the inner surface of blowing housing 17 in the instant application Figure 2, which is not consistent with either the specification or claim language, making the limitation indefinite.  For the purpose of examination, any blowing path created by curved grooves in the blower housing will be considered to meet the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (U.S. PGPub 2015/0061429), as evidence by vocabulary.com/dictionary/adhere (see attached adhere - Dictionary Definition _ Vocabulary.com pdf), in view of Sears (U.S. PGPub 2010/0059056), further in view of Kehrer (U.S. PGPub 2003/0006660), further in view of Yusuke (JP2015126583 - see previously attached translation).
As to Claim 1, Sakai teaches a motor (M) comprising: a motor housing (6) being constituted by a first motor housing (6b) and a second motor housing (6a); a stator (4) that has a stator core (8) integrally assembled (as shown in Figure 3) in the motor housing (6); a pair of bearing housings (the respective structural sections of 6a/6b around 6h, as shown in Figure 3; Figure 3 shows two bearing housings) that are concentrically disposed (as shown in Figure 3) about a center hole (the hole which rotor 5 sits within, as shown in Figure 3) of the stator core (8) surrounded by pole teeth (Paragraph 0041) protruding inward (see end of paragraph for clarification) from a circular core back portion in the radial direction (see end of paragraph for clarification), are respectively integrally assembled with (as shown in Figure 3) the stator core (8) from both end surfaces (the top and bottom of stator core 8, as shown in Figure 3) in an axial direction (up and down, as viewed in Figure 3) of a rotor (5), and have a tubular shape (when viewing Figure 3 in conjunction with Figure 4, one of ordinary skill in the art would conclude the bearing housings are tubular in shape); and a rotor (5) in which a rotor shaft (7) is rotatably supported (Paragraph 0041) via bearings (6h) respectively inserted into (as shown in Figure 3) the pair of bearing housings (the respective structural sections of 6a/6b around 6h, as shown in Figure 3), where an inner ring (see Figure 3 below, where the inner ring is the surface of bearing 6h in contact with shaft 7) of each of the bearings (6h) is fixed by adhering to the shaft (7) and an outer ring (see Figure 3 below, where the outer ring is the surface of bearing 6h in contact with the respective bearing housing) of each of the bearings (6h) is fixed by adhering (see end of paragraph for clarification) to each of the respective bearing housings (the respective structural sections of 6a/6b around 6h, as shown in Figure 3).  Regarding the tooth/motor core structure, Sakai describes the use of tooth sections extending inwardly from the motor core 8 which face the rotor 5 in Sakai Paragraph 0041.  Therefore, the Sakai center hole of the stator core (the hole in the center of stator 4 in Sakai Figure 3) is surrounded by pole teeth (Sakai Paragraph 0041) protruding inward (Sakai Paragraph 0041) of the stator core (Sakai 8) from a circular core back portion in the radial direction.  In the instant case, the circular core back portion is the section of the motor core 8 from which the teeth extend radially inward.  Regarding the bearings being fixed by adhering into the bearing housings, vocabulary.com/dictionary/adhere defines the term “adhere” as “come or be in close contact with; stick or hold together and resist separation”.  One of ordinary skill in the art would recognize the Sakai bearings and bearing housings are held together or resist separation, since the Sakai motor would not be operable if the bearings and bearing housings were to separate.  As such, Sakai teaches each of the bearings are respectively fixed by adhering into the bearing housings.

    PNG
    media_image1.png
    672
    696
    media_image1.png
    Greyscale

Sakai Figure 3, Modified by Examiner

Sakai does not teach a pair of bearing housings that are concentrically disposed in a center hole of the stator core surrounded by pole teeth protruding inward from a circular core back portion in the radial direction…and wherein a first elastic member is interposed between an outer peripheral surface of the core back portion of the stator core and an inner wall surface of the second motor housing in a radial direction, both outer peripheral end surfaces of the core back portion in the axial direction of the rotor are covered with the first elastic member, the first elastic member is assembled by being pinched between end surfaces of the first motor housing and the second motor housing which faces each other, a second elastic member is assembled by being stacked between the bearing assembled in one of the pair of bearing housings and the bearing housing.  
Sears describes an electric motor used with fans, and teaches a pair of bearings (320/325) that are concentrically disposed (as shown in Figure 4-3) in a center hole (the hole in the center of stator 318 in Figure 4-3) of the stator core (318) surrounded by pole teeth protruding inward from a circular core back portion in the radial direction (although Sears does not explicitly teach stator teeth, one of ordinary skill would recognize the stator has teeth; see end of paragraph for further clarification).  Sakai describes the use of tooth sections which face the rotor 5 in Sakai Paragraph 0041.  Therefore, once the bearings within the stator hole, as taught by Sears, is modified into Sakai, the pair of bearing housings (the respective structural sections of Sakai 6a/6b around 6h, as shown in Sakai Figure 3) are concentrically disposed (as shown in Sakai Figure 3) in (as taught by Sears) a center hole (the hole which Sakai rotor 5 sits within, as shown in Sakai Figure 3) of the stator core (Sakai 8) surrounded by pole teeth (Sakai Paragraph 0041) protruding inward (as explained above) from a circular core back portion in the radial direction (as explained above), are respectively integrally assembled with (as shown in Sakai Figure 3) the stator core (Sakai 8) from both end surfaces (the top and bottom of Sakai stator core 8, as shown in Sakai Figure 3) in an axial direction (up and down, as viewed in Sakai Figure 3) of a rotor (Sakai 5), and have a tubular shape (when viewing Sakai Figure 3 in conjunction with Sakai Figure 4, one of ordinary skill in the art would conclude the Sakai bearing housings are tubular in shape).  Since the Sears bearing assembly (376/378), is in contact with the Sears stator assembly, one of ordinary skill in the art would expect the same when the Sears bearing assembly is modified into Sakai.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place the bearings, as taught by Sakai, within the Sakai stator, as taught by Sears.  One of ordinary skill in the art would recognize this lowers the profile of the motor, reducing the required material, which subsequently reduces cost.
Kehrer describes an electric motor used for fluid flow actuation (Paragraph 0001), and teaches a first elastic member (28) is interposed between (as shown in Figure 1) an outer peripheral surface (see Figure 1 below) of the core back portion (30) of the stator core (11) and an inner wall surface (211) of the second motor housing (21) in a radial direction (as shown in Figure 1), both outer peripheral end surfaces (see Figure 1 below; Paragraph 0016) of the core back portion (30) in the axial direction (up and down in Figure 1) of the rotor (16) are covered with (as shown in Figure 1 below) the first elastic member (28), the first elastic member (28) is assembled by being pinched between (the use of the term “assembled by” is considered functional language; see end of paragraph for clarification) end surfaces (see Figure 1 below) of the first motor housing (22) and the second motor housing (21).  Regarding the use of the term “assembled by…”, it is possible to assemble the Kehrer elastic element 28 by pressing the elastic element into the gap between the outer peripheral surface, as shown in Figure 1 below, and the core back portion 30 of the stator core 11, with the first motor housing 22.  This will place the elastic element 28 between the end surfaces of the first and second motor housings while being pinched.

    PNG
    media_image2.png
    609
    612
    media_image2.png
    Greyscale

Kehrer Figure 1, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the elastic element, as taught by Kehrer, between the stator core and second housing, as taught by Sakai, as modified, to decouple “structure-borne sound emission from the stator to the housing (Paragraph 0016)”.  Although Paragraph 0016 states the decouple elements are element 23, it is clear this is a typo for the following reasons.  The decoupling element is described as element 28 in the rest of the document and element 23 is described as the bottom in the rest of the document.  Additionally, element 23 is shown at the bottom of Figure 1, clearly indicating the bottom of the structure.
Yusuke describes an electric motor which can be used with a fan (Paragraph 0002), and teaches a second elastic member (27; Paragraph 0039) is assembled by being stacked between (as shown in Figure 7) a bearing (8/9) of the bearings (8/9; see 112(b) rejection above for interpretation clarification) assembled in (as shown in Figure 7) one of the pair of bearing housings (23/32) and the bearing housing (23/32).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the bearing support, as taught by Sakai, as modified, to use the flange portions and elastic members, as taught by Yusuke, to apply a preload to the bearings (Paragraph 0039).  One of ordinary skill in the art would recognize the preload mitigates vibration and prevents movement of the bearings during operation.

As to Claim 3, Sakai, as modified, teaches all the limitations of Claim 1, and continues to teach a blower (Sakai 1; Figure 3) comprising: a circular blower path (Sakai 3e) that is formed by integrally assembling the motor housing (Sakai 6a/6b) of the motor (Sakai M) according to claim 1 (as taught in the Claim 1 rejection above) and a blowing housing (Sakai 3a/3b) and by combining curved grooves (the internal surface of housing 3b in Sakai Figure 3), which are respectively formed in the blowing housing (3; as shown in Sakai Figure 3; see 112(b) rejection above for clarification); and an impeller (Sakai 2) that is integrally assembled (as shown in Sakai Figure 3) with the rotor shaft (Sears 14) extending through (as shown in Sears Figure 1) the blower housing (Sakai 3b).

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
Regarding the 103 rejections, Applicant argues Sears is not a proper reference since Sears relies on a single bearing housing is used, whereas the instant invention and Sakai teach two separate bearing housings.  This argument is not persuasive since Sears is used only to teach moving the already established separate Sakai bearings into the stator hole.  This modification does not rely on either a single bearing housing or separated bearing housings.  The result of Sears teaching into Sakai results in the two separate Sakai bearing housings containing the two separate Sakai bearings being placed within the Sakai stator.  As such, the use of Sears to modify Sakai is considered appropriate.
Applicant continues to argue Bahmata does not teach what Bhamata specifically states Bhamata teaches.  Applicant states “vibration of the stator 180 may not easily be transmitted to the cylindrical portion 120 and a first end portion 122 respectively.”  This argument is not persuasive for a couple of reasons.  First, it appears there is a type, since the stator is described as element 182 by Bahmata.  Second, vibration would be easily transmitted to cylindrical portion 120 and first end portion 122, via second end portion 124, if retainer 200 was not placed between stator 182 and second end portion 124, as described in Bhamata Paragraph 0006.  This is precisely why one of ordinary skill in the art would be motivated to use Bhamata as a modifying reference, to dampen noise and vibration.  Additionally, this is a moot argument, since Bhamata is not relied on in the current rejection.  Kehrer is used in place of Bhamata in the current rejection.
Applicant argues Yusuke has no vibration proof structure for the motor.  This argument is not persuasive since Yusuke is not used to teach vibration mitigation for the motor.  Yusuke is only used to teach elastic members in the bearings to apply a preload to the bearings.
Applicant continues to argue one of ordinary skill in the art would not have been motivated to combine the references which would result in the claimed language.  Examiner disagrees since each of the modifying references provided motivation to modify Sakai in the manner as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746